Citation Nr: 0309697	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lower back and 
bilateral leg conditions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel








INTRODUCTION

The veteran had active service from August 1974 to August 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


REMAND

After the veteran's appeal was certified to the Board, it was 
determined that further development was needed, and the Board 
undertook such pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit, this case must be 
again remanded in order to afford the RO the opportunity to 
consider the additional evidence developed by the Board and 
readjudicate the claim on appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
held that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which . 
. . is subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary."  It further held 
that the 30-day filing deadline, as provided by 38 C.F.R. § 
19.9(a)(2)(ii), was misleading and prejudicial to claimants, 
stating that the law under 38 U.S.C. §5103(a) clearly allowed 
the claimant one year to submit evidence.  It is essentially 
the RO's responsibility to ensure that all appropriate 
notification and development is undertaken in this case.  
Therefore, for these reasons, a remand is required.

Pursuant to the above-mentioned development, the veteran was 
scheduled for a VA examination, which was conducted on April 
28, 2003.  In the examination report, it was reported that 
the veteran stated he suffered a lumbar spine injury in 1995 
that was considered a workman's compensation claim.  Although 
VA outpatient treatment records dated in September 1995 note 
an on-the-job injury to the veteran's back, there was no 
mention of a workman's compensation claim.  Therefore, the RO 
should obtain and consider any records related to that claim 
in conjunction with his VA claims.  Furthermore, the Board 
finds that the VA examination report was not responsive to 
the directives of the development request.  The report was 
silent as to whether his complained of bilateral leg 
condition is directly related to active military service, nor 
was it stated by the examiner that he had reviewed the claims 
folder in conjunction with the examination.  Therefore, 
further medical examination is required.  

Therefore, in order to ensure due process, this case must be 
REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should obtain all records 
pertaining to a workman's compensation 
claim by the veteran for his on-the-job 
back injury in 1995.  Thereafter, 
associate any such records with the 
claims folder.  

3.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the nature and 
extent of all disability affecting the 
veteran's lower back, and an examination 
of the veteran's lower extremities to 
determine the nature of his bilateral leg 
condition.  The examiner should render 
opinions specifically stating whether it 
is at least as likely as not that any 
currently found low back disability or 
bilateral leg condition were initially 
manifested during active military service 
or otherwise related thereto.  Send the 
claims folder to the examiner for review 
and direct he/she to specifically state 
that it was reviewed in conjunction with 
the examination. 

4.  The RO should then readjudicate the 
claim and, if the claim on appeal remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the recently submitted VA 
examination report, dated in April 2003, 
any subsequently received evidence, and 
the Veterans Claims Assistance Act of 
2000. An appropriate period of time 
should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




